Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 3/30/2022.
 2.	Claim rejection of Claims 1-20 under USC 112(b) is withdrawn based on the amendment filed on 3/30/2022.
.
Response to Arguments (provisional Double patenting)
The amendment filed on 3/30/2022 is not significant enough to overcome the provisional obviousness-type double patenting rejection over claims 1-20 of co-pending U.S. Patent Application No. 16/457,679. The amendment only covers the USC 112(b) rejection and minor explanation/rephrasing of the existing claimed terms and they are not patentably distinct from each other the claims of the ‘679 application still include all the limitations of this Application as well as additional limitations. Therefore, the provisional obviousness-type double patenting rejection over claims 1-20 of co-pending U.S. Patent Application No. 16/457,679 is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of US Co-pending application No. 16/457,679 from the same inventors, filed on the same day as the current application-06/28/2019. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘679 application include all the limitations of this Application as well as additional limitations.

Response to Applicant’s arguments (USC 103)
    	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: the combination of Levinson and Goldberg do not teach “instantiating, based at least in part on determining that the position is associated with the instantiation region and independent of the log data, the simulated object in the simulated environment".

Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
Goldberg, presented here in secondary art in para. [0047] recites “The vehicle computing system 104 can obtain perception data 212 that is indicative of one or more states (e.g., current and/or past state(s)) of one or more simulated objects that are within a simulated environment. For example, the perception data 212 for each object can describe (e.g., for a given time, time period, etc.) an estimate of the object's current and/or past location (also referred to as position);”- which is analogous to the claimed limitation- instantiating, based at least in part on determining that the position is associated with the instantiation region and independent of the log data, the simulated object in the simulated environment"- because the perception data indicative of the one or more states of the simulated object -which includes an estimate of the object's current and/or past location is synonymous to the claimed instantiating, based at least in part on determining that the position is associated with the instantiation region and independent of the log data, the simulated object in the simulated environment. Furthermore, additional citations from Goldberg such as para. [0026], [0029], [0061], [0071], [0079], recites similar limitation that clearly teaches the claimed limitation of the argument.
Therefore, the combination of Levinson and Goldberg teaches each and every limitation of the independent claim including the one in the argument above. Considering the above citations and rebuttal of the argument, the prior art rejection is maintained in the current office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Levinson et al. hereafter Levinson (Pub. No.: US 2017 /0132334 A1), in view of Joshua David Goldberg hereafter Goldberg (Pub. No.: US 2019/0129831 A1).

Regarding Claim 1, Levinson discloses a system comprising:
one or more processors (Levinson: [0129]); and
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations (Levinson: [0130]) comprising:
receiving simulation instructions associated with log data that is generated by an autonomous vehicle traversing an environment (Levinson: [0144]: sensor data; [0146]: receives log file data from a fleet 3630a of autonomous vehicles, the log file data providing various types of data, including, but not limited to, object data 3631, map data 3633, sensor data 3635, and vehicle component data 3637, as well as any other data that may describe the structures and/or functions of one or more autonomous vehicles in fleet 3630a.);
generating, based at least in part on the simulation instructions, a simulated scenario comprising a simulated environment (Levinson: [0142], [0143], [0146]: simulator 3640 may simulate operation of autonomous vehicle 3630 in a driving scenario that include driving over unique terrain that may be unique to a city ( e.g., hills of San Francisco, city traffic of New York City, etc.), as well as during different driving conditions ( e.g., simulations of reduced wheel friction due to rain, ice, etc.);
generating, based at least in part on the simulation instructions, an instantiation region that is associated with a simulated object in the simulated environment, the simulated object associated with an object that is represented in the log data (Levinson: [0146], [0156]: Based on this data model, simulator may generate simulated environment 3603 to include two (2) dynamic objects 3682a and 3682b to consider in navigation and planning rather than one (1) dynamic object 3682a, based on modeled behaviors derived from dynamic object data modeler 3621);
determining a position associated with a simulated autonomous vehicle traversing the simulated environment (Levinson: Figure 21-item 2110; Figure 30-item 3010; [0104]: At 2110, the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle);
determining, based at least in part on the simulation instructions, an initial trajectory associated with the simulated object (Levinson: [0075]: data identifying static objects or dynamic objects may be derived ( e.g., at a perception engine) from at least Lidar and camera data. At 508, a detected object is determined to affect a planned path, and a subset of trajectories are evaluated (e.g., at a planner) responsive to the detected object at 510; [0090] planner may generate a trajectory);
determining a waypoint associated with the initial trajectory (Levinson: Figure 15-item 1502, [0096]: The message data may indicate event attributes associated with a non-normative state of operation in the context of a planned path for an autonomous vehicle);
determining a simulation cost associated with the waypoint (Levinson: [0077], [0078]: optimizing cost functions associated with operating an autonomous vehicle service);
controlling, based at least in part on a simulated object controller and the initial trajectory, the simulated object in the simulated environment (Levinson: [0145]: Simulator 3640 may also include a simulator controller 3656 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment 3603 to determine and evaluate cause-effect relationships, among other things); and
controlling, based at least in part on simulation data that represents a response of an autonomous vehicle controller operating in the simulated environment, the simulated autonomous vehicle in the simulated environment (Levinson: [0151]: Simulator 3640 may use data generated by sensor modeler 3625 to model any number of sensors implemented in a simulated autonomous vehicle 3630).
Levinson does not explicitly disclose:
instantiating, based at least in part on determining that the position is associated with the instantiation region and independent of the log data, the simulated object in the simulated environment.
Goldberg discloses: 
instantiating, based at least in part on determining that the position is associated with the instantiation region and independent of the log data, the simulated object in the simulated environment (Goldberg: [0047]: The vehicle computing system 104 can obtain perception data 212 that is indicative of one or more states (e.g., current and/or past state(s)) of one or more simulated objects that are within a simulated environment; Also see [0026], [0029], [0061], [0071], [0079]);
Levinson and Goldberg are analogous art because they are from the same field of endeavor. They both relate to Autonomous Vehicle simulation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above simulated environment of an automated vehicle, as taught by Levinson, and incorporating the instantiations of object attributes into the simulated environment, as taught by Goldberg.
One of ordinary skill in the art would have been motivated to do this modification in order to controlling the simulated autonomous vehicle within the simulated environment, as suggested by Goldberg (Goldberg: abstract).

 	Regarding Claims 6 and 13, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Levinson and Goldberg discloses the system of claim 1, wherein controlling the simulated object comprises:
generating a candidate trajectory associated with the simulated object (Goldberg: [0049], [0050], [0073], [0079]);
determining a candidate cost that indicates a difference between the waypoint and the candidate trajectory (Goldberg: [0049], [0050], [0073], [0079]); and
modifying the candidate trajectory to minimize the candidate cost (Goldberg: [0049], [0050], [0073], [0079]).

 	Regarding Claims 8 and 15, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Levinson and Goldberg further discloses the system of claim 2, wherein the position is a first position, the operations further comprising:
determining a second position associated with the simulated autonomous vehicle (Levinson: [0146], 0156]),
wherein generating the candidate trajectory is based at least in part on the second position (Levinson: [0146], 0156]).

 	Regarding Claims 9 and 16, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Levinson and Goldberg discloses the system of claim 2, wherein the difference is a first difference, and
wherein the waypoint is associated with a simulated object attribute comprising at least
one of:
an object position;
an object velocity;
an object acceleration; or
an object arrival time (Goldberg: [0026], [0049], [0050], [0073], [0079]);, and
wherein determining the candidate cost comprises:
determining a second difference between the simulated object attribute and the candidate trajectory (Goldberg: [0026], [0049], [0050], [0073], [0079]).

 	Regarding Claims 10, 11, 17 and 18, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Levinson and Goldberg discloses the system of claim 1, wherein the position is a first position, the operations further comprising:
determining a second position associated with the simulated autonomous vehicle (Levinson: [0087]: whereas a second state of operation (i.e., "non-normative operation") may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel.);
generating, based at least in part on the simulation instructions, a destruction region that is associated with the simulated object in the simulated environment (Levinson: [0088]: Upon determining a confidence level ( e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101…Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state; [0100]: "reduced communication region"); and
destroying, based at least in part on determining that the second position is associated with the destruction region, the simulated object (Levinson: [0088]: Upon determining a confidence level ( e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101…Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state; [0100]: "reduced communication region");.

 	Regarding Claims 12 and 19, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Levinson and Goldberg discloses the method of claim 6, wherein instantiating the simulated object comprises:
determining the position of the simulated vehicle (Levinson: Figure 21-item 2110; Figure 30-item 3010; [0104]: At 2110, the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle); and
determining that the position is within the instantiation region (Goldberg: [0026]: one or more initial conditions of the simulated autonomous vehicle within the simulated environment (e.g., initial position, heading, speed, etc.); Also see [0029], [0061], [0071], [0079]).

 	Regarding Claim 14, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Regarding Claim 20, the combinations of Levinson and Goldberg discloses the non-transitory computer-readable medium of claim 19, wherein the
position is a first position, and wherein determining the second region comprises:
determining at least one of a:
a second position of the simulated vehicle;
a third position of the simulated object; or
a classification associated with the simulated object (Levinson: [0087]: whereas a second state of operation (i.e., "non-normative operation") may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel; Also see [0089]: classification type).

Examination Considerations
5. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
6. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
7.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
8.  	Claims 1-20 are rejected.

9.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
10. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146